Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent in teaching a method for providing information related to embedded sound recordings, the method comprising: identifying, at a video sharing service, a first video content item that includes a plurality of embedded sound recordings; identifying a composition associated with each of the plurality of embedded sound recordings, wherein each embedded sound recording is a particular version of the composition; identifying, for each of the plurality of embedded sound recordings, one or more artists associated with the composition based on a graph that represents pairings of artist metadata associated with the composition across a plurality of video content items, wherein each item of artist metadata is provided by a content owner that has provided a sound recording associated with the composition to the video sharing service; identifying a second video content item associated with each of the plurality of embedded sound recordings based at least in part on the identified one or more artists; receiving, from a user device, a request to present the first video content item on the user device; and in response to receiving the request, causing the user device to present a user interface for presenting the first video content item in a first portion of the user interface and information related to each of the plurality of embedded sound recordings in a second portion of the user interface, wherein the information related to an embedded sound recording includes indications of the one or more artists and a link to the second video content item.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198